FILED
                           NOT FOR PUBLICATION
                                                                             JUL 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRIAN NEWTON, an individual,                     No.   15-56352

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-02517-RGK-AGR
 v.

PARKER DRILLING MANAGEMENT                       ORDER*
SERVICES, LTD., Erroneously Sued As
Parker Drilling Management Services,
Inc.,

              Defendant-Appellee,

 and

PARKER DRILLING MANAGEMENT
SERVICES, INC., a Nevada Corporation,

              Defendant.


                 On Remand from the United States Supreme Court

Before: PAEZ, BERZON, and CHRISTEN, Circuit Judges.

       Brian Newton sued his former employer, Parker Drilling, in California state

court for wage and hour violations under California law. Parker removed the case


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
to federal district court and moved for judgment on the pleadings. The district

court granted Parker’s motion, concluding that under the Outer Continental Shelf

Lands Act, 43 U.S.C. §§ 1331–1356b (“OCSLA”), the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et. seq., is a comprehensive statutory scheme that

leaves no room for state law to address wage and hour grievances. Newton

appealed, and we vacated and remanded. Newton v. Parker Drilling Mgmt. Servs.,

881 F.3d 1078, 1081–82 (9th Cir. 2018). Parker petitioned for writ of certiorari,

which the Supreme Court granted. Parker Drilling Mgmt. Servs. v. Newton, 139 S.

Ct. 914 (2019).

      The Supreme Court’s opinion issued on June 10, 2019. Parker Drilling

Mgmt. Servs. v. Newton, 139 S. Ct. 1881 (2019). In accordance with the Court’s

opinion, we affirm the district court’s order dismissing Newton’s California law

minimum wage and overtime claims. Because our opinion did not analyze

Newton’s other state-law claims and held that Newton should be given leave to

amend his complaint, the Supreme Court vacated and remanded the case to us.

We, in turn, VACATE and REMAND to the district court for further proceedings

consistent with the Court’s opinion.




                                         2